ATTACHMENT to PTO-303 Advisory Action Before Filing of Appeal Brief
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2. 	Applicant's arguments, filed on June 21, 2022, regarding rejection of claims 1-2, 4-9, and 11-19 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
A. § 103 rejection of claim 1
Regarding claim 1, as amended, applicant argues claim 1 is in condition for allowance, because applied references Chang ‘349 Emb1 (US 2020/0029349, para 23-24 and 85), Chang ‘349 Emb2 (US 2020/0029349, para 23-24 and 79), Yan ‘266 (US 2020/0015266), Jeon ‘219 (US 2020/0022219), Liu ‘990 (US 2020/0322990), and Kim ‘540 (US 2019/0208540) do not disclose “wherein the LBT type indication for the gap interval comprises bit information indicating a channel access procedure configured by the BS and a number of symbols emptied for the gap interval” (See Remarks, page 10, lines 13-15).
	 Applicant argues that a) Kim ‘540 only discloses a channel access procedure in para 498, b) Kim ‘540 discloses a configuration for n symbols that are empty for UL transmission in para 528, rather than the configuration in which the terminal transmits information about n to the base station, c) Kim ‘540 discloses LBT performed before UL transmission in para 528, rather than LBT performed at a gap interval before DL transmission, and that Kim ‘540 thus does not disclose “wherein the LBT type indication for the gap interval comprises bit information indicating a channel access procedure configured by the BS and a number of symbols emptied for the gap interval” (See Remarks, page 10, lines 16-29).
Examiner respectfully disagrees. Examiner notes that Jeon ‘219 teaches wherein the time information includes a listen before talk (LBT) type indication for the gap interval (FIG. 2, para 15-18 and 20, Table 1; DCI format time information includes LBT type indication for a LBT gap, and signal starting point). Further, examiner notes that Kim ‘540 discloses wherein the LBT type indication for the gap interval comprises bit information indicating a channel access procedure configured by the BS (para 9, 265, 364, 366, 371, and 498; base station indicates Type 2 channel access procedure in downlink control information (DCI) of an UL grant, as one of the DCI fields, where DCI fields consist of bits, and where Type 2 channel access procedure is an LBT type; thus, LBT type indication comprises bit information indicating a channel access procedure configured by the base station) and a number of symbols emptied for the gap interval (para 134 and 528; UE prioritizes an UL transmission in a subframe (SF), SF #11, and keeps the last n symbols of the previous SF, SF #10, blank to perform a new LBT procedure for the UL transmission in SF #11; the value of n is communicated via signaling; thus, the number of blank symbols in the gap interval for performing the new LBT procedure is indicated with indication information).
B. § 103 rejection of claims 8 and 18
Regarding claims 8 and 18, as amended, applicant argues the claims are allowable by virtue of reciting similar features as those discussed with respect to claim 1. Relevant limitations claimed in claim 1 are discussed above. Applicant does not present arguments regarding additional limitations claimed in claims 8 and 18.
C. § 103 rejection of claims 2, 4-7, 9, 11-17, and 19
Regarding claims 2, 4-7, 9, 11-17, and 19, applicant argues the claims are allowable by virtue of their dependencies from amended claims 1, 8, and 18. Relevant limitations claimed in amended claims 1, 8, and 18 are discussed above. Applicant does not present arguments regarding additional limitations claimed in dependent claims 2, 4-7, 9, 11-17, and 19.

Conclusion
Internet Communication
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474  
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474